Citation Nr: 1212011	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This appeal to the Board of Veterans Appeals  (Board) arises from a July 2008 rating action that denied a TDIU. 

In October 2010, the Board remanded the claim for additional development.

In August 2010, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO. 

As explained below, the issues of entitlement to increased ratings for service-connected PTSD with a major depressive disorder, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is currently in effect for posttraumatic stress disorder (PTSD) with a major depressive disorder, diabetes mellitus (DM), and peripheral neuropathy of the upper and lower extremities.

In October 2010, the Board remanded this claim.  The Board stated:

At the August 2010 Board hearing, the Veteran testified that his service-connected disabilities had worsened since the last VA examinations and rendered him unemployable.  Inasmuch as the degrees of severity of service-connected disabilities serve as the basis for an award of a TDIU, the Board finds that claims for increased ratings for service-connected disabilities are inextricably-intertwined with the TDIU claim, and must be adjudicated by the RO prior to an appellate decision on the TDIU claim.  Thus, this case must be remanded to the RO for that action. 

(emphasis added).

In its remand, the Board directed:

After completing the requested action, and any additional notification and/or development deemed warranted, the RO should (a) first adjudicate the inextricably-intertwined matters of increased ratings for PTSD with a major depressive disorder, DM, and diabetic peripheral neuropathy of both upper and lower extremities, and (b) thereafter readjudicate the TDIU claim on appeal in light of all service-connected disabilities, and pertinent evidence and legal authority.  In adjudicating the increased rating claims, the RO should consider the propriety of scheduling VA examinations for the veteran's service-connected disabilities to determine their degrees of severity. 

(emphasis added).

A review of the supplemental statement of the case, dated in January 2012, shows that the sole issue listed is entitlement to TDIU.  There is no indication that the Veteran's raised claims for increased ratings for PTSD with a major depressive disorder, DM, and diabetic peripheral neuropathy of both upper and lower extremities have been adjudicated.  

As the Board's remand instructions were not followed, remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board parenthetically notes that in its remand, it directed that the Veteran's treatment reports be obtained from the Mountain Home, Tennessee VAMC, and that this appears to have been done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the inextricably-intertwined issues of entitlement to increased ratings for service-connected PTSD with a major depressive disorder, diabetes mellitus, and diabetic peripheral neuropathy of both upper and lower extremities.

2.  After the instructions in the first paragraph of this remand are completed, readjudicate the TDIU claim on appeal in light of all service-connected disabilities, and pertinent evidence and legal authority.  

3.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


